Per Curiam.
Appellees move to dismiss this appeal for several reasons. We need consider only the first, to wit: August Hartman, Sr., one of the appellees, and who was a defendant in the court below, died December 8, 1904, after judgment was rendered September 14, 1904, and before the transcript was filed in this court September 12, 1905.
This court has no jurisdiction. Ewbank’s Manual, §§145, 229; Hewitt v. Mills (1901), 27 Ind. App. 218; Doble v. Brown (1898), 20 Ind. App. 12.
Appeal dismissed.